        Case 1:21-cr-10079-DJC Document 1 Filed 03/10/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                )   Criminal No. 21cr10079
UNITED STATES OF AMERICA                        )
                                                )   Violation:
             V.                                 )
                                                )   Count One: Felon in Possession of a Firearm
MICHAEL KING,                                   )   and Ammunition
  a/k/a "RUGGA"                                 )   (18 U.S.C. § 922(g)(l))
                                                )
                     Defendant                  )   Forfeiture Allegation:
                                                )   (18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))
                                                )


                                         INDICTMENT

                                         COUNT ONE
                       Felon in Possession of a Firearm and Ammunition
                                    (18 U.S.C. § 922(g)(l))

The Grand Jury charges:

       On or about December 18, 2020, in Canton, in the District of Massachusetts, the

defendant,

                              MICHAEL KING, a/k/a "RUGGA,"

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

ammunition, that is, a Smith & Wesson, Model 442 Airweight, .38 caliber revolver, bearing

serial number CYH6146, and five rounds of .38 caliber ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(l).




                                                1
Case 1:21-cr-10079-DJC Document 1 Filed 03/10/21 Page 2 of 4
Case 1:21-cr-10079-DJC Document 1 Filed 03/10/21 Page 3 of 4
Case 1:21-cr-10079-DJC Document 1 Filed 03/10/21 Page 4 of 4




                     10




                                  Noreen A. Russo

                                                    at 2:37 PM
